DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7-9, filed 5/3/2021 with respect to 35 USC §103 rejection of claims 1-20 have been fully considered but were not persuasive.  Applicant has amended claims and argues previously cited references fails to disclose newly amended claim limitations. Applicant has amended claim 1 to recite wherein the acquired three-dimensional shape data corresponding to the structure is generated based on (C) an image including the area of the structure and the area of the background and (D) an image including the area of the structure and not including the area of the background. Applicant has amended claim 19 and 20 to include similar features as claim 1. In response examiner points to paragraph [0047-0056] of Wurmlin which discloses generation of 3D reconstruction by identifying still objects in image and then performing image segmentation to separate objects from background. By identifying objects in image, Wurmlin discloses newly amended claim limitation of image including the area of the structure and the area of the background, Wurmlin’s image segmentation of object from background teaches an image including the area of the structure and not including the area of the background. Therefore previously cited references teaches all claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurmlin et al (US 20090315978 A1) in view of Gloudemans et al (US 20090128667A1)

Regarding claim 1, Wurmlin discloses a system comprising: 
one or more memories storing instructions ([0107] an internal memory of a digital computer, and includes computer program code means to make, when the computer program code means is loaded in the computer); and 
one or more processors configured to execute the instructions to perform operations ([0107] digital computer,) including: 
generating three-dimensional shape data corresponding to an object captured from a plurality of directions ([0127] Two or more video streams 120 are produced 101 and provided in real-time to the system , [0195] The interpolated image synthesis method 108 generates the synthetic view of the scene. The inputs to this method are the 3D positions of the objects), 
acquiring three-dimensional shape data corresponding to a structure captured from the plurality of directions ([0056] the background green, white and a variety of other colours (colour of grass, markings, goal posts and spectators), 
acquiring background data corresponding to a background different at least from the object and the structure both captured from the plurality of directions ([0057] When segmenting the video frames in each of the video feeds, the separation of the objects from the background and the distinction from one another), 


wherein the generated three-dimensional shape data corresponding to the object is generated based on (A) an image including (i) an area of the object, (ii) an area of the structure, and (iii) an area of the background and (B) an image not including the area of the object but including the area of the structure and the area of the background ([0126] the 3D object position 130 constitutes a feedback of information, flowing against the commonly implemented direction of information processing.)
wherein the acquired three-dimensional shape data corresponding to the structure is generated based ([0052], generation of a continuous 3D reconstruction and representation without manual intervention.) on (C) an image including the area of the structure and the area of the background ([0047], if an object is at the expected position, then its identity is set to be the same as that of the object in the first still image) and (D) an image including the area of the structure and not including the area of the background ([0056], the image is segmented not only by separating objects from background, but the objects are classified into different sets).

Gloudemans discloses acquiring information indicating a specified viewpoint ([0053] [0053] Cameras C1-C6 are positioned at different locations around the field 102 to capture images of the live event), and 
generating an image based on the generated three-dimensional shape data corresponding to the object, the acquired three-dimensional shape data corresponding to the structure, the acquired ([0111] a model can then be run which includes the video texture of the repaired field applied to a 3d model of the event facility such as a sport stadium, in addition to 2d or 3d models of the players or other objects which are textured using the image data),

Wurmlin and Gloudemansare combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify tracking method of Wurmlin to include acquiring information indicating a specified viewpoint, and generating an image based on the generated three-dimensional shape data corresponding to the object, the acquired three-dimensional shape data corresponding to the structure, the acquired background data, and the acquired specified viewpoint information, as described by Gloudemans. 

 The motivation for doing so would have been for providing images of an event from different virtual viewpoints (Gloudemans, [0003]).

Therefore, it would have been obvious to combine Wurmlin and Gloudemans to obtain the invention as specified in claim 1.

Regarding claim 2, Wurmlin discloses wherein the three-dimensional shape data corresponding to the structure is generated based on a captured image obtained by image capturing before starting an event where imaging from the plurality of directions is to be performed ([0171] Prior to processing, the statistical model for all object categories is built using still images from one or more cameras and then applied to the video streams of all cameras)

Regarding claim 3, Wurmlin discloses wherein the captured image acquired by image capturing before starting the event is an image not including the area of the object and including the area of the structure but including an area of a background ([0171] The statistical model is generated by, for each category of objects, the user moving, by means of a pointing device, a reference mark along a path over a variety of points that belong to said category)

Regarding claim 6, Wurmlin discloses wherein the three-dimensional shape data corresponding to the structure is acquired by generating based on a plurality of images, wherein the plurality of images are based on a plurality of captured images acquired by image capturing from the plurality of directions before starting an event, and wherein the plurality of images represents an area of the structure being distinguished from other areas (0152] c. For all said 2D positions inside the frame boundary of the respective camera [0153] i. Determine the 2D position and shape information 123 that is located near this said 2D position.)

Regarding claim 7, Wurmlin discloses wherein the three-dimensional shape data corresponding to the structure is acquired before starting an event ([0148] In the course of the initialization for the frame at time t_init, the user associates each 2D position and shape information 123 of one camera with a specific real-world object 132 which all are known previously).

Regarding claim 8, Wurmlin discloses wherein the three-dimensional shape data corresponding to the object is generated based on a plurality of captured images acquired by image capturing from the ([0131] For subsequent frames (at time t(k)=t_init+1, t_init+2, . . . ) and for each video stream, the calibration method automatically tracks the identified features in the 2D image using a tracking algorithm).

Regarding claim 9, Wurmlin discloses wherein each of the plurality of captured images is an image including the area of the object, the area of the structure, and the area of the background ([0132]).

Regarding claim 10, Wurmlin discloses wherein the three-dimensional shape data corresponding to the object is generated based on (E) a plurality of captured images acquired by image capturing from the plurality of directions after starting an event ([0134] further frames, the tracking method operates automatically. Basically, applicable (also real-time) tracking methods, for example "Condensation--conditional density propagation for visual tracking",) and (F) a plurality of captured images acquired by image capturing from the plurality of directions before starting an event ([0133] initialization frame at t_init, the user preferably specifies the location of objects in each video image of all cameras).

Regarding claim 11, Wurmlin discloses a communication path, wherein the three-dimensional shape data corresponding to the structure, the background data, and the specified viewpoint information are acquired through the communication path included in the system ([0124] a data storage unit and input/output devices such as a display, keyboard, pointing device, and data communication interfaces.).

([0147] the object's 2D position and shape in the color texture data 123 with a real object (e.g. players, goalkeepers, referees, ball, etc.)).

Regarding claim 13, Wurmlin discloses wherein the object is at least one of a person or a ball ([0147] the object's 2D position and shape in the color texture data 123 with a real object (e.g. players, goalkeepers, referees, ball, etc.)).

Regarding claim 14, Wurmlin discloses wherein the structure is an object whose still state continues ([0056] the background green, white and a variety of other colours (colour of grass, markings, goal posts and spectators).).

Regarding claim 15, Wurmlin discloses wherein the structure is at least one of a soccer goal configured to be used in a soccer game or a corner flag configured to be used in the soccer game ([0056] the background green, white and a variety of other colours (colour of grass, markings, goal posts and spectators).).

Regarding claim 16, Wurmlin discloses wherein the structure is an object installed at a predetermined position ([0129] the user identifies features which can be exact 2D locations 203a, b, lines 203c, circles 203d or other known features).

Regarding claim 17, Wurmlin discloses wherein the structure is a specified object ([0129] lines 203c, circles 203d or other known features).

([0147] real object (e.g. players, goalkeepers, referees, ball, etc.)).

Regarding claim 19, Wurmlin discloses a method for a system, the method comprising: 
generating three-dimensional shape data corresponding to an object captured from a plurality of directions ([0127] Two or more video streams 120 are produced 101 and provided in real-time to the system , [0195] The interpolated image synthesis method 108 generates the synthetic view of the scene. The inputs to this method are the 3D positions of the objects), 
acquiring three-dimensional shape data corresponding to a structure captured from the plurality of directions ([0056] the background green, white and a variety of other colours (colour of grass, markings, goal posts and spectators), 
acquiring background data corresponding to a background different at least from the object and the structure both captured from the plurality of directions ([0057] When segmenting the video frames in each of the video feeds, the separation of the objects from the background and the distinction from one another), 


wherein the generated three-dimensional shape data corresponding to the object is generated based on (A) an image including (i) an area of the object, (ii) an area of the structure, and (iii) an area of the background and (B) an image not including the area of the object but including the area of the ([0126] the 3D object position 130 constitutes a feedback of information, flowing against the commonly implemented direction of information processing.)
wherein the acquired three-dimensional shape data corresponding to the structure is generated based ([0052], generation of a continuous 3D reconstruction and representation without manual intervention.) on (C) an image including the area of the structure and the area of the background ([0047], if an object is at the expected position, then its identity is set to be the same as that of the object in the first still image) and (D) an image including the area of the structure and not including the area of the background ([0056], the image is segmented not only by separating objects from background, but the objects are classified into different sets).

Gloudemans discloses acquiring information indicating a specified viewpoint ([0053] [0053] Cameras C1-C6 are positioned at different locations around the field 102 to capture images of the live event), and 
generating an image based on the generated three-dimensional shape data corresponding to the object, the acquired three-dimensional shape data corresponding to the structure, the acquired background data, and the acquired specified viewpoint information ([0111] a model can then be run which includes the video texture of the repaired field applied to a 3d model of the event facility such as a sport stadium, in addition to 2d or 3d models of the players or other objects which are textured using the image data),

Wurmlin and Gloudemansare combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify tracking method of Wurmlin to 

 The motivation for doing so would have been for providing images of an event from different virtual viewpoints (Gloudemans, [0003]).

Therefore, it would have been obvious to combine Wurmlin and Gloudemans to obtain the invention as specified in claim 19.

Regarding claim 20, Wurmlin discloses a non-transitory computer readable storage medium storing a program to cause a computer to perform a method for a system ([0124] a general purpose data processing device or computer comprising a processing unit, a data storage unit and input/output devices such as a display, keyboard, pointing device, and data communication interfaces.), the method comprising: 
generating three-dimensional shape data corresponding to an object captured from a plurality of directions ([0127] Two or more video streams 120 are produced 101 and provided in real-time to the system , [0195] The interpolated image synthesis method 108 generates the synthetic view of the scene. The inputs to this method are the 3D positions of the objects), 
acquiring three-dimensional shape data corresponding to a structure captured from the plurality of directions ([0056] the background green, white and a variety of other colours (colour of grass, markings, goal posts and spectators), 
([0057] When segmenting the video frames in each of the video feeds, the separation of the objects from the background and the distinction from one another), 


wherein the generated three-dimensional shape data corresponding to the object is generated based on (A) an image including (i) an area of the object, (ii) an area of the structure, and (iii) an area of the background and (B) an image not including the area of the object but including the area of the structure and the area of the background ([0126] the 3D object position 130 constitutes a feedback of information, flowing against the commonly implemented direction of information processing.)
wherein the acquired three-dimensional shape data corresponding to the structure is generated based ([0052], generation of a continuous 3D reconstruction and representation without manual intervention.) on (C) an image including the area of the structure and the area of the background ([0047], if an object is at the expected position, then its identity is set to be the same as that of the object in the first still image) and (D) an image including the area of the structure and not including the area of the background ([0056], the image is segmented not only by separating objects from background, but the objects are classified into different sets).

Gloudemans discloses acquiring information indicating a specified viewpoint ([0053] [0053] Cameras C1-C6 are positioned at different locations around the field 102 to capture images of the live event), and 
([0111] a model can then be run which includes the video texture of the repaired field applied to a 3d model of the event facility such as a sport stadium, in addition to 2d or 3d models of the players or other objects which are textured using the image data),

Wurmlin and Gloudemansare combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify tracking method of Wurmlin to include acquiring information indicating a specified viewpoint, and generating an image based on the generated three-dimensional shape data corresponding to the object, the acquired three-dimensional shape data corresponding to the structure, the acquired background data, and the acquired specified viewpoint information, as described by Gloudemans. 

 The motivation for doing so would have been for providing images of an event from different virtual viewpoints (Gloudemans, [0003]).

Therefore, it would have been obvious to combine Wurmlin and Gloudemans to obtain the invention as specified in claim 20.


	Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618